Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 1 of 14 Page|D: 3627

UNITED STATES DISTRICT COURT
DISTRICT OF NE'W JERSEY

 

ROOPERS’ PENSION FUND, Individually
and On Behaif of All Others Similarly

Situated, Civll Actlon No. 2:16-cv~2805-MCA-

LDW

STlPULATION AND
[PROPOSED] DISCOVERY
CONFIDENTIALITY ORDER

V.

PER.R.IGO COMPANY, PLC., et al.,
Defendants.

)
)
)
)
Plaimiffs, §
)
)
)
)
)

j

It appearing that discovery in the above-captioned action is likely to involve the disclosure
of confidential information, the Parties having agreed to the following terms pursuant to Loca]
Civil Rule 5.3(b), and having due regard to the submission by the Parties regarding the need for
protection of conlidential information, it is ORDERED as follows:

I. Informntion That May Be Dcsiggatcd Cunfidcntial
1. Any Party' to this litigation and any non-pany, as described in Paragraph 5, shall
have the right to designate as “Coniidential,” and subject to this Discovery Confidentiality Order
(the “Order”), any “Infonnation," including, but not limited to any document, electronic or
computerized data compilation, deposition testimony or exhibit, interrogatory response, response
to requests for admission, or any other materials, or portion of such Infonnation that the party

reasonably and in good faith believes contains:

 

' The term “Party" or “Parties" as used herein refers to Lead Piaintiff Perrigo lostitutionnl lnvestor Group (“PIIG“).
which consists of: Migdal lnsurance Company Ltd., Migdal Maket’et Pension and Provident Funds Ltd., Clal Insurance
Company Ltd., Clal Pension and Provident Ltd., Atudot Pensicn Fund for E.mployees and independent Workers Ltd.,
and Meitav DS Provident Funds and Pension Ltd, and Defendants Perrigo Company plc, Joseph C. Papa and Judy L.
Brown.

 

Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 2 of 14 Page|D: 3628

a. any non-public trade secrets or other confidential research, competitiver
sensitive technical, marlceting, fmancial, sales or other confidential business
inforrnation;

b. scnsitive, non-public Infoirnation concerning individuals or entities,
including but not limited to social security numbers, home telephone numbers
and addresses, tax returns, and medical, credit or banking information;

c. Inforrnation received in confidence from non-parties;

d. Information otherwise entitled to protection under Ru]e 26(c)(1)(G) of the
Federal Rules of Civil Procedure or Local Civil R.ule 5.3;

c. To the extent that production is permitted in accordance with the European
General Data Protection Regulation (2016!679) (“GDPR"), any
documentation containing “pcrsonal data” (as defined in Article 4(1) of the
GDPR); or

f. any materials for arbitral proceedings that are confidential pursuant to the
rules of the arbitral forum or by the agreement that led to the submission of
the dispute to the arbitral forum.

Such designated Information is hereinafter “Coniidential Information.”

2. Any copies or reproductions, excerpts, summaries, or other documents or media
(e.g., electronic, video, or audio) that excerpt, contain, or otherwise reveal the substance of (other
than in general terms) Coniidential Information shall also be Conlidential Information pursuant
to this Order.

3. Inforrnation that has previously been disclosed or is otherwise available through

alternative public means, information that is in the public domain (whioh is already known by the

Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 3 of 14 Page|D: 3629

receiving party through proper means), or infounation which is or becomes available to a party
through proper means from a source other than the party asserting confidentiality and who
rightfully is in possession of such information on a non-confidential basis shall not be deemed or
considered to be Conlidential In.t`ormation under this Order.

II. Deslggation of Discoveg Materials as Confidential

4. Information may be designated as Contidential by any Party or by any non-party
that has produced such Coniidential In.forrnation within the meaning of this Order. A Party can
designate Information as Coniidential that has been produced by any Party or by any non-party.

5. A non-party from whom I.n.formation is sought by the Parties may designate
lnformation as Contidential consistent with the terms of this Order. Under such circumstances,
Inforrnation designated Contidential by such non-party is assigned the same protections as
Information designated Conl:idential by a Party and all duties applicable to a Pa.rty shall apply to
such non-party designating lnformation as Conhdential. Ail obligations applicable to a Party
receiving such Coniidential lnformation from another Party shall apply to any Party receiving
such Conidential Inforrnation from a non-party.

6. Any party to this litigation or any non-party covered by this Order who produces
or discloses any Conl:idential lnt`ormation shall mark the same with the foregoing or similar
legend: “CONFIDENT[AL" or “CONFlDENTIAL-SUBJECT TO DISCOVERY
CONFIDENTIALI'IY ORDER.” 'l'he Parties shall determine how such designation be made for
electronically stored information

7. Any party to this litigation, and any non-party covered by this Order who produces
or discloses any Coniidential lni`orrnation, shall have the right to designate as “Attorneys’ Eyes

Only” and subject to this Order any Infonnation that contains highly sensitive business or personal

 

 

Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 4 of 14 Page|D: 3630

information, the disclosure of which is highly likely to cause significant harm to an individual or
to the business or competitive position of the designating party. Any party to this litigation, and
any non-party covered by this Order, who produces or discloses any Attorneys’ Eyes Only
Information, shall mark the same with the foregoing or similar legend: “ATTORNEYS’ EYES
ONL ” or “AT'I`ORNEYS’ EYES ONLY- SUBJECT TO DISCOVERY CONFI_DENTIALITY
ORDER” (hereinat`ter “Attorneys’ Eyes Only lnformation"). 'I`he Parties shall determine how such
designation be made for electronically stored information.

8. This Order does not govern the use of Conlidential lnl"ormation or Attorneys’ Eyes
Only Information at nial. Prior to trial, the parties shall meet and confer on the use of Coni'idential
loformation and Attorneys’ Eyes Only Inf`onnation at trial, and shall address procedures
governing such use in the proposed pre-trial order.

III. Permissiblc Uses of Confidential Information

 

9. All Confidential lnfonnation shall be used by the receiving party solely for
purposes of the prosecution or defense of this action, shall not be used by the receiving party for
any business, commercia|, competitive, personal or other purpose, and shall not be disclosed by
the receiving party to anyone other than those set forth in Paragraph lO, unless and until the
restrictions herein are removed either by written agreement of counsel for the Parties, or by order
ol` the Court.

l(). Confidential lnf`ormation shall be disclosed only to the following individuals under
the following conditions:

a. Attomeys of record in this Litigation, outside counsel (herein defined as any
attorney at the Parties’ outside law firms), relevant in-house counsel for the

Parties, and regular employees of such attorneys, including secretarial stafl",

Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 5 of 14 Page|D: 3631

paralegals, duplicating and data processing personnel, to whom it is necessary
that Information be shown for purposes of this action;

b. Outside experts or consultants retained by a Party or a Party’s counsel in
connection with this action (herein "Qualiiicd Persons"), provided such
Qualiiied Persons have signed a non-disclosure agreement in the form
attached hereto as Exhibit A;

c. The Court and any appellate court and court personnel;

d. Mediators and arbitrators and their staff, as engaged by the Partics or
appointed by the Court;

e. Deponents in this action and potential witnesses (whose depositions have
been noticed and who signed the form attached hereto as Exhibit A), provided
that such persons are not allowed to retain any documents or other material
containing Coniidential Information;

f. Litigation support and electronic discovery vendors, copy scrvices, data entry,
and computer support services retained by or for the Partics to assist in
preparing for pretrial discovery, tiial, and/or hearings inciuding, but not
limited to: court reporters, litigation support personnel, jury consultants,
individuals to prepare demonstrative and audiovisual aids for use in the
courtroom or in depositions or mock jury sessions as well as their staff, and
stenographic and clerical employees whose duties and responsibilities require
access to Confidential Information; and

g. The Parties, including in the case of Parties that are corporations or other

business entities, the executives or individuals who participate in decisions

 

Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 6 of 14 Page|D: 3632

with reference to this lawsuit, and any insurance carriers, or their
representatives, whose insurance coverage is implicated by or who are paying
defense costs associated with this litigation

ll. Contidential lnformation shall be used only by individuals permitted access to it
under Paragraph 10. Contidential Information shall not be disclosed in any manner to any other
individual, until and unless (a) counsel for the Party or non-parry asserting confidentiality waives
the claim of confidentiality; or (b) the Court orders such disclosure

12. Material produced and marked as Attomeys’ Eyes Only may be disclosed only to
outside counsel for the receiving Party and one in-house counsel for each entity in the receiving
Party who agrees not to share Attorneys’ Eyes Only Information with other Party representatives,
unless provided permission by the producing Party or the Court; to the persons described in
Paragraphs IO(b), (c), (d), (e), and (t), other than the potential witnesses described in (e); and to
such other persons as counsel for the producing party agrees in advance or as Ordered by the
Court.

13. With respect to any deposition that involves a disclosure of Conftdential
lnforrnation or Attorneys’ Eyes Only lnformation, such Party shall have until thirty (30) days after
receipt of the deposition transcript to inform all other Pazties that portions of the transcript are to
be designated Contidential or Attorneys’ Eyes Only, this period may be extended by agreement
of the Parties. No such deposition transcript shall be disclosed to any individual other than the
individuals described in Paragraph 10 above and the deponent during these thirty (3 0) days, and
no individual attending such a deposition shall disclose the contents of the deposition to any
individual other than those described in Paragraph 10 above during said thirty (30) days. Upon

being informed that certain portions of a deposition are to be designated as Contidential or

Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 7 of 14 Page|D: 3633

QU/\-*D

Attorneys’ Eyes Only all Parties shall immediately cause each copy ofthc transcript in its custody
or control to be appropriately marked and limit disclosure of that transcript in accordance with
Paragraphs 9 throuin 12.

14. To the extent that any Party is not permitted (whether by ccntract, rules of an
arbitral forum, agreement that led to the submission of a dispute to an arbitral forum, or otherwise)
to produce confidential lnforrnation sought by another Party in discovery in the above-captioned
action without a court order or other legal requirement to produce the lnformation in question, this
Order shall constitute the requisite court order cr other legal requirement mandating the
production of that Inforrnation; provided, however, that the producing Party shall mark any such
lnforrnation as “Coniidential” or “Attorneys’ Eyes Only," as applicable, in accordance Wit.h the
terms of this Order; and provided further that the producing Party shall only produce such
information to the extent that such production is required by the Federal Rules of Civil Proccdure.

15. Nothing in this Order shall prevent a producing person from using Confidenh’al
Information or Attomeys’ Eyes Only Information that the producing person produced in any way
the producing party so chooses.

IV. Challenges to Contidcntial or Attorneys’ Eve§ Onlv Designations

16. ln the event that counsel for a Party deems it necessary to disclose any Confidential
lnformation or Attorneys' Eyes Only lnforrnation to any person not contemplated in Paragraph
10, counsel shall make a request to counsel for the producing Party or non-party in writing or on

the record in a deposition or proceeding before the Court, and shall attempt to reach agreement

regarding such disclosure If agreement cannot be reached, the Party seeking to make |,tl'te)l_c

disclosure of the Coniidential Inforrnation or Attorneys‘ Eyes Only lnforrnation may move the C/P-'}_

Wa,,_:{' ina L..Ctv. t€. §7'.| C,\rr\u/\f ` ‘
CauaL-ternie*nswwhether such disclosure may be made and whether any restrictions or

 

 

Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 8 of 14 Page|D: 3634

gg£;'l¢l?vw
limitations should be placed on _such disclosure No disclosure shall be made until such ' is
decided in favor of the 1 L
l'!. If a Party objects to the designation of a document as Contidential or Attomeys’
Eyes Only under this Order, the following procedure shall apply:

a. Counsel l`or the objecting party shall serve on the designating Party or
designating non-party a written objection to such designation, which shall
describe with particularity the documents or information in question and shall
state the grounds for objection. Counsel for the designating Party or non-party
shall respond in writing to such objection within 14 days, and shall state with
particularity the grounds for asserting that the Inforrnation is Coniiclential or
Attorneys’ Eyes Only. lf no timely written response is made to the objection,
the challenged designation will be deemed to be void. lfthe designating Party
or non-party makes a timely response to such objection asserting the propriety
of the designation, counsel shall then confer in good faith in an effort to
resolve the dispute

b. if a dispute as to designation of Contidential information or Attorneys’ Eyes
Only lnforrnation cannot be resolved by agreement, the proponent of the
challenged designation shall present the dispute to the Court initially by
telephone or letter, in accordance with Local Civil Rule 37.l(a)(l), before
filing a fonnal motion for an order regarding the challenged designation The
Cont`rdential lnformation or Attomeys’ Eyes Only ln.t`orrnation that is the
subject of the filing shall be treated as originally designated pending

resolution of the dispute. 'I'he burden of proving that the Confidential

Case 2:16-cV-02805-|\/|CA-LDW Document 151 Filed 11/07/18 Page 9 of 14 Page|D: 3635

I.nformation or Attomeys’ Eyes Only Infonnation is entitled to such
designation shall be on the designating Party or non-party.

18. All requests to seal documents filed with the Court shall comply with Local Civil
Rule 5 .3. The parties will use their best efforts to minimize such sealing.

l9. To the extent consistent with applicable law, the inadvertent or unintentional
disclosure of Conlidential Inforrnation or Attorneys’ Eyes Only Inforrnation that should have been
designated as such, regardless cf whether the lnformation was so designated at the time of
disclosure, shall not be deemed a waiver in whole or in part of a party's claim to confidentiality,
either as to the specific Infonnation disclosed or as to any other Information concerning the same
or related subjectmatter. Such inadvertent or unintentional disclosure may be rectiEed by awritten
notification provided within a reasonable time after disclosure to counsel for all Parties and non-
parties to whom the material was disclosed Such notice shall constitute a designation of the
Information as Confidential or Attorneys’ Eyes Only under this Order,

20. When the inadvertent or mistaken disclosure of lnt`orrnation protected by any
privilege cr work-product immunity is discovered by the producing party and brought to the
attention of the receiving party, the receiving party’s treatment of such material shall be i.n
accordance with Federal Rule of Civil Procedure 26(b)(5)(B) and Pederal Rule of Evidence
502(b), as appropriate Such inadvertent or mistaken disclosure of such lnformation shall not by
itself constitute a waiver by the producing party of any claims of privilege or work-product
immunity. l-iowever, nothing herein restricts the right of the receiving party to challenge the
producing person’s claim of privilege if appropriate after receiving notice of the inadvertenth
mistaken disclosure The disclosing Party or non-party shall retain the burden of establishing the

privileged or protected nature of any inadvertently disclosed Information.

 

Case 2:16-cV-02805-I\/|CA-LDW Document 151 Filed 11/07/18 Page 10 of 14 Page|D: 3636

V- MM§

21. This Order shall not deprive any Party of its right to object to discovery by any
other Party or on any otherwise permitted ground. This Order is being entered without prejudice
to the right of any Party to move the Court for modification or for relief from any of its terms.

22. 'l`his Order shall survive the termination of this action, and shall remain in full
force and effect unless modified by an Order of this Court or by the written stipulation of the
Parties filed with the Court.

23. Within sixty (60) days of the conclusion of this litigation, each Party and non-party
subject to the terms hereof shall be under an obligation to assemble and return to the originating
source or destroy all Confidential Information, should such source so request. Any material which
constitutes attorney work product, including excerpts, sumrnaries, and digests containing
Contidential In.i`ormation need not be returned and need only be destroyed upon a request by the
source of such Coniidential lnformation. Counsel may retain complete copies of all transcripts
and pleadings including any exhibits attached thereto for archival purposes, subject to the
provisions of this Order, To the extent a Party or non-party requests the return of Confidential
[nformation ii'orn the Court after the conclusion ol` the litigation, including the exhaustion of all
appeals therefrom and all related proceedings, that Party or non-party shall file a motion seeking

such relief.

 

Dat°' w g" (?"Q Date: ‘0/¢»1‘\/|‘5
[ 'Q&/"" (./£€a-£'L\// By; / ?/ if

GREENBAUM, ROWE, SMITH & DAVIS POMERANTZ LLP

 

LLP Patrick V. Dahlstrom (pro hac vice)
Alan S. Naar Joshua B. Silverman (pra hac vice)
99 Wood Avenue South Ornar Jafri (pro hac vice)

Iselin, New Jersey 08830 10 South LaSalle Street

(732) 476-2530 Suite 3505

lO

(732) 476-2531 (fax)
anaar@greenbaumlaw.corn

FR.lED, FRANK, HARRIS, SHRIVER &
JACOBSON LLP

James D. Wareham (pro hac vice)

Jarnes E. Anklarn (pra hac vtce]

801 17th Strcet, NW

Washington, DC 20006

(202) 639-7000

(202} 639-7003 (fax)
james.wareharn@ii'iedfrank.com
james.anklarn@friedfrank.com

Samuel P. Groner (pro hac vice)
One New York Plaza

New York, New York ]0004
(212) 859-8000

(212) 859-4000 (fax)
samuel.groner@friedfrank.com

Artameysfor Dej@ndant Perriga Company pie

Date: \0!30| |(‘

B z _;L_,_/
y \l

GIBSON, DUNN & CRUTCHER LLP

Reed Brodsky (pro hac vice)

Aric H. Wu (pro hac vice)

Marshall R. King

200 Park Ave

New York, New York 10166

(212) 351-4000

(212) 351-4035 (fax)

rbrodsky@gibsondunn.corn

awu@gibsondunn.corn

mking@gibsondunn.com

A!rorna s?r Dejéndant Joseph Papn

   

AN & CROM\VELL LLP
. l-Ia.rdiman (pro hac vice)

ll

Case 2:16-cV-02805-I\/|CA-LDW Document 151 Filed 11/07/18 Page 11 of 14 Page|D: 3637

Chicago, lllinois 60603
Telephone‘. (312) 377-1181
Facsimile: (312) 377-1184
pdahlstrom@pomlnw.corn
jbsilvennan@pomlaw.com
ojafri@pomlaw.com

Jeremy A. Lieberrnan (pro hac viee)
Jonathan Lindenfeld

600 Third Avenue

New York, NY 10016

Teiephone: (212) 661-1100
Facsirnile: (917) 463-1044
jaiiebcrman@pomlaw.com
jlindenfeid@pomlaw.com

Co-Lead Counselfor Lead P!aintw"

BERNS'I'EIN I..ITOWITZ BERGER &
GROSSMANN LLP

James A. Harrod (pro hac vice)

Jesse L. Jensen (pro hac vice)

1251 Avenue of the Amcricas

New York, New Yorlc 10020

Telephone: (212) 554-1400

Facsimile: (2]2) 554-1444
jim.han‘od@blbglaw.com
jesse.jensen@blbglaw.com

Co-Lead Counselfar Lead Plar‘n!rf

LOWENSTEIN SANDLER LLP
Michael B. Himrncl

Michael T.G. Long

One Lowenstein Drive

Roseland, New Jersey 07068
Telephone: (9?3) 597-2500
Facsirnile: (973) 597-2400
mhimmel@lowenstein.com
mlong@lowenstein.com

Lr'aison Carmselfor Lead Piainrtf'

 

 

Case 2:16-cV-02805-I\/|CA-LDW Document 151 Filed 11/07/18 Page 12 of 14 Page|D: 3638

Bri an T. Frawley

Michael P. Devlin (pro hac vice)
125 Broad Strcct

New York, New York 10004
(212) 558-4000

(212) 558-3588 (fax)
hardimanj@sullcrom.com
frawleyb@sulicrom.com
devlirun@sullcrom.com

Attorneys for Defendant Judy Brown

rr rs _so oanaaan.

e: _J- i\l§ is '-F"] f -" ll
Dal d ¥i-LL#-;_~ virgin titan n trim-tl-

(IBn. Leda nunn werne, U.s.M.J.

12

Case 2:16-cV-02805-I\/|CA-LDW Document 151 Filed 11/07/18 Page 13 of 14 Page|D: 3639

EXHIBIT A

UNITED STATES DISTRICT COURT

 

 

 

metrch on NEW JERSEv
aooaaas‘ PstroN FUND, rndividuany §
““d O“ Behalf°fA" Oth¢'S ginglle ) civil nation No 2-16-cv-2305-MCA-
Situated, ) LDW ` `
Pninara, §
v ) AGREEMENT To nn norma BY
' ) nrscovanv coNFIDENTrALrTY
PERRIGO coMPANY, PLC., er ar., § GRDER
Defendants. )
)
I, (print or type name), being duly swom, state
that:

 

l. My address is

 

 

 

2. My present employer is 4 and the
address of my present employment is

3. My present occupation or job description is

4. l have carefully read and understood the provisions of the Discovery

Coniidentiality Order annexed hereto and so Order by the Court, and I agree to be fully bound by

all provisions of the Discovery Conlidentiality Order,

5. I will hold in confidence and not disclose to anyone not qualified under the

Discovery Contidentiality Order any Conlidential Information or any Attomeys’ Eyes Only

Information disclosed to me.

6. I will limit use of Coniidential hrfonnation disclosed to me solely for purpose oi`

this action.

 

Case 2:16-cV-02805-I\/|CA-LDW Document 151 Filed 11/07/18 Page 14 of 14 Page|D: 3640

T. No later than the conclusion ot` the case, l will return all Coniidential information
that has come into my possession, and documents or things that 1 have prepared relating thereto,
to counsel for the Party for whom I was employed or retaincd.

8. I hereby submit to the jurisdiction of the United States District Court i`or the

District of New Jersey for purposes of enforcing the Discovery Contidentiality Order.

I declare under penalty of perjury that the foregoing is true and correct.

Dated:

 

[NHIH¢]

Sworn to before me this
day of 2018

 

Notary Public

17291497

